Citation Nr: 0307946	
Decision Date: 04/25/03    Archive Date: 04/30/03

DOCKET NO.  99-17 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from January 1980 until 
December 1982, with additional reserve service.  This matter 
comes before the Board of Veterans' Appeals (BVA or Board) 
from a March 1999 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Lincoln, 
Nebraska, which denied the benefit sought on appeal.

This matter was previously before the Board in December 2000.  
At that time, a remand was ordered to accomplish further 
development.

The Board notes that, in his June 1998 application for 
compensation or pension, the veteran claimed entitlement to 
service connection for flat feet and additionally claimed 
service connection on a secondary basis for bilateral knee 
and ankle conditions.  The March 1999 rating decision only 
considered the direct service connection claim, and the 
veteran's notice of disagreement and substantive appeal only 
relate to that issue.  At that time, the secondary service 
connection claims were not the subject of adjudication on the 
merits.  It is noted that the Board remand in December 2000 
instructed the RO to issue a statement of the case on those 
issues.  However, such instruction was premature, as there 
had yet been a rating decision and notice of disagreement on 
those issues.  Thus, the Board construes the RO merits 
adjudication discussion and applicable law, outlined in a 
March 2002 statement of the case, as initial RO adjudication 
of those issues on the merits.  However, despite the issuance 
of an April 2002 supplemental statement of the case regarding 
those issues, the veteran did not complete an appeal in this 
regard.  The veteran's representative's reference to such 
issues in April 2003 was not timely as to the March 2002 
statement of the case adjudication.  Thus, those issues are 
not for appellate consideration.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  The competent medical evidence does not show the 
veteran's presently diagnosed pes planus to be causally 
related to active service.

CONCLUSION OF LAW

Pes planus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Initial matters

The VCAA

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the veteran's 
claim.  The Board further finds that development of the issue 
on appeal has proceeded in accordance with the law and 
regulations. 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 
C.F.R. § 3.159 (2002).

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

A rating decision, statement of the case, and supplemental 
statement of the case, apprised the veteran of the reasons 
and bases for the VA decision, as well as the applicable law.  
A November 2001 letter apprised the veteran of the 
information and evidence he needed to submit to substantiate 
his claim, as well as VA's development assistance.  Based on 
the above, the Board finds that the requirements under the 
VCAA with respect to the duty to notify have been satisfied 
in this case and that no further notice is required.

Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. § 3.159 
(2002).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claims.  The veteran's 
service medical reports are not complete, as the veteran's 
1982 separation examination is not of record.  The file 
indicates that the National Personnel Record Center was 
contacted but that no record of separation examination could 
be found.  A search for additional service medical records 
also proved fruitless and a response to a January 2002 
request for information noted that any available records were 
sent to the RO in March 1999. 

Further regarding the duty to assist, the claims file 
contains a VA examination report, and statements from the 
veteran in support of his claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  

Relevant law and regulations

Service connection in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or from aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).  The term "active military, 
naval, or air service" includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty. 38 U.S.C.A. §§ 101(24); 38 C.F.R. § 3.6(a).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Presumption of soundness/ aggravation

When determining whether a disability or disease was incurred 
in service, or preexisted service, a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304.

For purposes of aggravation of a preexisting injury, such 
aggravation will be said to have occurred where there is an 
increase of disability during active military, naval or air 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Factual background

In-service physical examinations performed in November 1979 
and September 1986 showed no abnormalities of the feet.  The 
veteran denied foot problems in a report of medical history 
dated September 1986.  A report of medical history dated 
March 1991 did reveal that the veteran wore arch supports for 
a flat left foot.  In that same report, the veteran stated 
that he did not know if he had foot trouble.  A physical 
examination at that time showed normal feet.  No other 
service medical records reveal complaints of, or treatment 
for, pes planus.  

VA x-rays taken in December 1998 reveal findings of pes 
planus, left foot.  The right side appeared unremarkable.

A VA outpatient treatment report dated March 1999 revealed 
complaints of severe flat feet, with pain in the knees and 
ankles.  A diagnosis of pes planus, left greater than right, 
was rendered.

The veteran was examined by VA in April 2002.  The veteran 
complained of flat feet, the left greater than the right.  He 
walked at a normal pace, with no limp.  Physical examination 
of the feet revealed very minimal flattening of the 
longitudinal arch of the right foot and a moderately 
flattened longitudinal arch of the left foot.  X-ray findings 
showed mild flattening of the longitudinal arch of the left 
foot as compared to the right.  The foot was otherwise 
unremarkable.  The veteran was diagnosed with minimal pes 
planus deformity of the right foot and mild to moderate pes 
planus deformity of the left foot.  

Following objective examination, the VA examiner stated that 
there was no medical information to allow for a conclusion 
that the veteran's flat feet condition was caused by, or 
became symptomatic during service.  

Analysis

As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 7 Vet. App. at 
341, 346.  The evidence of record indicates a current 
diagnosis of pes planus, thus establishing the first element 
of a service connection claim.  However, as will be discussed 
below, the evidence of record fails to establish the 
remaining elements.

Available service records for that time period fail to 
indicate any complaints or treatment regarding pes planus, 
either during the veteran's period of active service from 
January 1980 to December 1982 or during his later Army 
reserve service.    During reserve service, a March 1991 
report of medical history indicated that the veteran wore 
arch supports for a flat left foot.  However, that notation, 
by itself, is an insufficient basis for a finding that pes 
planus was incurred or aggravated during active service.  

Finally, the evidence of record does not include competent 
medical evidence finding that the veteran's present pes 
planus is causally related to active service.  Instead, the 
VA examiner in April 2002 reached the opposite conclusion, 
noting simply that the medical information did not show such 
a relationship.

In summation, as the evidence fails to establish that the 
veteran's pes planus was incurred or aggravated during active 
service, and as no competent medical opinion finds such a 
relationship, the veteran's claim of service connection must 
fail.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

Service connection for pes planus is denied.



	                        
____________________________________________
	U.R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

